Citation Nr: 1621807	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-06 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lumbar spine disability.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Eligibility for Dependent's Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1980 to October 1984.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO denied service connection for lumbar strain.  In August 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

In addition, the Veteran appeals from a March 2011 rating decision in which the RO denied claims for a TDIU and for  DEA benefits.   In June 2011, the Veteran filed a NOD.  The RO issued a SOC in December 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2013.

The claims file reflects that the Veteran was previously represented by private attorney Kenneth LaVan (as reflected in a June 2011 VA Form 21-22a, Appointment of Individual as Claimant's Representative).  In August 2015, the attorney withdrew his representation, with appropriate notice to the Veteran.  As such, and because the Veteran has not appointed another representative, the Board  recognizes  the Veteran as proceeding pro se in this appeal.

In March 2016, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  During the hearing, the Veteran indicated his desire to withdraw from appeal his claims for a TDIU and eligibility to DEA.  See March 2016 Board Hearing Transcript (Transcript), pp. 3, 12.  Therefore, these claims are being formally dismissed, below.

This appeal is now being processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


The Board's disposition of the claims for a TDIU and for DEA benefits is set forth below.  The remaining claim for service connection for lumbar spine disability  is addressed in the remand following the order; this matter  is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes that review of the VBMS file reveals Social Security Administration (SSA) disability records, which also includes VA treatment records dated from November 2009 to August 2010.  As these records were added to the claims file after the issuance of the December 2012 SOC, there is no indication that the RO has considered them.  However, on remand, the AOJ will have an opportunity to review these and all other additionally received records; hence, no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.


FINDING OF FACT

In March 2016, prior to the promulgation of an appellate decision, the Board received notification from the Veteran that he wished to withdraw from appeal his claims for a TDIU and for DEA benefits.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the claim for a TDIU are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for withdrawal of the appeal as to the claim for DEA benefits are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

During the March 2016 Board hearing, the Veteran indicated that he wished to withdraw from appeal his claims for a TDIU and for DEA benefits.  See Transcript at pp. 3, 12.  Thus, no allegations of errors of fact or law remain for appellate consideration with respect to these matters.  Accordingly, the Board does not have jurisdiction to review these matters, and they must be dismissed.


ORDER

The appeal with respect to the Veteran's claim for a TDIU is dismissed.

The appeal with respect to the Veteran's claim for DEA benefits under Chapter 35, Title 38, United States Code, is dismissed.



REMAND

The Board finds that further AOJ action on the remaining claim on appeal is warranted.

The Veteran asserts that he has a current low back disability as a result of his service.  In December 2009, the Veteran underwent a VA spine examination, during which he reported falling on his back from six feet in service (specifically in 1982) and complained of experiencing low back pain since that in-service injury.  Significantly, the VA examiner diagnosed the Veteran with lumbar strain and opined that the lumbar strain was less likely as not (less than 50 percent probability) caused by or a result of his in-service injury.  The stated  rationale for the examiner's  opinion included the following: no record of the Veteran's back pain being chronic after military service; his back injury was not high impact; and no complaints of back pain per his earliest VA medical record in November 2008 to the latest in November 2009.

During the March 2016 Board hearing, the Veteran raised a new contention concerning his claim for service connection.  In particular, the Veteran attributed his claimed back disability to carrying radios, a portable transceiver (AN/PRC-77), and related equipment on his back in service as a radio operator.  See Transcript at p. 8.  (The Board notes that the Veteran's DD-Form 214 reflects that his military occupational specialty was field radio operator.)  In addition, the Veteran alleged that despite receiving in-service treatment for his back in 1982, he continued to have back problems since 1982, specifically occasional shooting and sharp pains up the spine as well as involuntary tightening of the muscles in the back.  See Transcript at pp. 4-5.  The Veteran also alleged that although he continued to suffer back problems since 1982, he did not seek medical treatment for his back after 1982 because he thought he could handle it with self-medication, heat pads, and a back brace.  See Transcript at pp. 5-8.

The allegations made by the Veteran during the March 2016 hearing, especially his contention that his claimed back disability is related to carrying radio equipment on his back during service, are new and have not been considered by any examiner.  Additionally, the December 2009 examiner based her opinion largely on the lack of documented complaints of back problems in service and following service, and seemingly did not address the relevance or import of the Veteran's lay statements regarding experiencing back pain during and since service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (it is incumbent on the examiner to consider all of the relevant evidence before forming an opinion); see also Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (examination inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service medical records to provide a negative opinion).  

Accordingly, the Board finds that further examination to obtain an etiology opinion by an appropriate VA physician-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for lumbar spine disability.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Medical Center (VAMC) in Miami, Florida, and that records from that facility dated through August 2010 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Miami VAMC (and any associated facility(ies)) all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since August 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  As noted in the Introduction, above, the AOJ's adjudication of the claim should include all evidence (to include SSA records) added to the claims file since the last adjudication of the claim in the December 2012 SOC.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Miami VAMC (and any associated facility(ies)) all outstanding, pertinent records of evaluation and/or treatment of the Veteran since August 2010.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran a letter requesting that he provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo a VA spine examination, by an appropriate physician.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented history and lay assertions.

All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail).

The examiner should identify all lumbar spine disability(ies) currently present or present shortly prior to, at the time, or during the pendency of the June 2009 claim (even if currently asymptomatic or resolved).  In addressing the above, the examiner should consider the diagnosis of lumbar strain noted in the December 2009 VA spine examination report.

Then, with respect to each such diagnosed disability,the examiner must provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service, to particularly include the Veteran's reported in-service fall in 1982 and the impact (if any) of carrying radio equipment on his back during service. 

In rendering the requested opinion, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include the Veteran's competent reports of his in-service fall and physical activities during service (e.g., carrying radio equipment on his back), as to the nature, onset, and continuity of back symptoms, and as to the explanation for the delay in seeking medical treatment post service.  If lay assertions in any regard are discounted, he or she should clearly so state, and explain why.

All examination findings/testing results, along with the complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to particularly include all evidence (to include SSA records) added to the VBMS and/or Virtual VA file(s) since the last adjudication in December 2012) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


